Exhibit 10.47

SUMMARY OF ANNUAL CASH PERFORMANCE BONUS AWARDS,

LONG-TERM PERFORMANCE AWARDS, STOCK OPTIONS AND RESTRICTED

SHARES GRANTED IN FISCAL 2012 FOR NAMED EXECUTIVE OFFICERS

Cash Performance Bonus Awards Granted In Fiscal 2012

The following table sets forth the annual performance bonus awards granted to
the Company’s current named executive officers (“NEOs”) under the Worthington
Industries, Inc. Annual Incentive Plan for Executives in Fiscal 2012.

Cash Performance Bonus Awards Granted in Fiscal 2012

 

      Cash Performance Bonus Awards for Twelve -Month
Performance Period Ending May 31, 2012 (1)  

Name

   Threshold ($)      Target ($)      Maximum ($)  

John P. McConnell

   $ 430,000       $ 860,000       $ 1,720,000   

George P. Stoe

   $ 332,500       $ 665,000       $ 1,330,000   

B. Andrew Rose

   $ 220,000       $ 440,000       $ 880,000   

Mark A. Russell

   $ 262,500       $ 525,000       $ 1,050,000   

 

(1)

Payouts of these annual performance bonus awards are generally tied to achieving
specified levels (threshold, target and maximum) of corporate economic valued
added and earnings per share for the twelve-month performance period with each
performance measure carrying a 50% weighting. For business unit executives,
including Mr. Russell, the corporate earnings per share measure carries a 20%
weighting, business unit operating income carries a 30% weighting, and business
unit economic value added carries a 50% weighting. For all calculations,
restructuring charges and non-recurring items are generally excluded and
earnings per share and operating income results are adjusted to eliminate FIFO
gains and losses. If the performance level falls between threshold and target or
between target and maximum, the award is prorated. If threshold levels are not
reached for any performance measure, no annual performance bonus will be paid.
Annual performance bonus award payouts will be made within a reasonable time
following the end of the performance period. In the event of a change in control
of the Company (followed by a termination of employment), the annual performance
bonus award would be considered to be earned at target, payable in full, and
immediately settled or distributed.



--------------------------------------------------------------------------------

Long-Term Performance Awards, Option Awards and Restricted Share Awards Granted
in Fiscal 2012

The following table sets forth the long-term performance awards (consisting of
cash performance awards and performance share awards) for the fiscal three-year
period ending May 31, 2014 and the stock option and restricted share awards
granted to the NEOs in Fiscal 2012.

Long-Term Performance Awards and Option Awards Granted in Fiscal 2012

 

Name

  Cash Performance Awards for
Three-Year Period Ending
May 31, 2014 (1)     Performance Share Awards for Three-Year
Period Ending May 31, 2014 (1)     Option
Awards:
Number of
Common
Shares
Underlying
Options (2)     Exercise
or Base
Price of
Option
Awards
($/Sh) (2)     Restricted
Share
Awards     Threshold
($)     Target
($)     Maximum
($)     Threshold
(# of  Common
Shares)     Target
(# of  Common
Shares)     Maximum
(# of  Common
Shares)             475,000        950,000        1,900,000               

John P. McConnell

          12,500        25,000        50,000                          80,000   
    23.10                          20,000 (3)      400,000        800,000       
1,600,000               

George P. Stoe

          7,500        15,000        30,000                          72,000     
  23.10          175,000        350,000        700,000               

B. Andrew Rose

          3,500        7,000        14,000                          30,000     
  23.10                         


 

7,000


185,000

(3) 


(4) 

    175,000        350,000        700,000               

Mark A. Russell

          3,500        7,000        14,000                          30,000     
  23.10                         


 

7,000


185,000

(3) 


(4) 

Harry A. Goussetis (5)

    —          —          —          —          —          —          —         
—          —     

 

(1)

These columns show the potential payouts under cash performance awards and
performance share awards granted to the NEOs under the Company’s Amended and
Restated 1997 Long-Term Incentive Plan for the three-year performance period
from June 1, 2011 to May 31, 2014. Payouts of cash performance awards and
performance share awards are tied to achieving specified levels (threshold,
target and maximum) of cumulative corporate economic value added for the
three-year period and earnings per share growth over the performance period,
with each performance measure carrying a 50% weighting. For a business unit
executive, including Mr. Russell, cumulative corporate economic value added and
earnings per share growth measures together carry a 50% weighting, and business
unit operating income targets are weighted 50%. For all calculations,
restructuring charges and non-recurring items are generally excluded and
earnings per share and operating income results are adjusted to eliminate FIFO
gains and losses. No awards are paid or distributed if none of the three-year
financial measures are met. If the performance levels fall between threshold and
target or between target and maximum, the award is prorated.

(2)

All listed options were granted as of June 30, 2011 under the Company’s 2010
Stock Option Plan with exercise prices equal to the fair market value of the
underlying Common Shares on the date of grant. The options become exercisable
over three years in increments of 33.33% per year on each anniversary of their
grant.

(3)

These Restricted Share Awards were granted effective June 30, 2011, as follows:
Mr. McConnell (20,000), Mr. Rose (7,000) and Mr. Russell (7,000). The restricted
shares will be held in escrow by the Company and may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated until the restrictions
thereon have lapsed. The restrictions on the restricted shares will lapse and
the restricted shares will become fully vested three years from the date of
grant, subject to the terms of each restricted share



--------------------------------------------------------------------------------

  award. Each holder may exercise any voting rights associated with the
restricted shares during the restriction period. In addition, any dividends or
distributions paid with respect to the common shares underlying the restricted
shares will be held by the Company in escrow during the restriction period and,
at the end of the restriction period, will be distributed or forfeited in the
same manner as the restricted shares with respect to which they were paid.

(4)

Effective June 30, 2011, Mr. Rose and Mr. Russell each received a
performance-based restricted share award for 185,000 shares, which will fully
vest when the closing price of the Company’s common shares reaches $30.00 per
share or above for 30 consecutive days. The restricted shares will be held in
escrow by the Company and may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated until the restrictions thereon have lapsed.
Each holder may exercise any voting rights associated with the restricted shares
during the restriction period. In addition, any dividends or distributions paid
with respect to the common shares underlying the restricted shares will be held
by the Company in escrow during the restriction period and, at the end of the
restriction period, will be distributed or forfeited in the same manner as the
restricted shares with respect to which they were paid.

(5)

Mr. Goussetis retired effective as of July 31, 2011.